Per Curiam.
We will not permit an exception like this to be argued. We have repeatedly declared, that we will not listen to objections such as this; even though there should have been no issue at all. It would be a scandal to the administration of justice, if we were longer to hear these objections, after a trial on the merits; and, although we will not lightly depart from our own decisions, yet, where we find them producing serious mischiefs, we ought to abandon them. The mischiefs resulting from the frequency of these petty exceptions has become intolerable; and we direct the judgment to be affirmed.
Judgment affirmed.